Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
 	Claims 1-19 are allowed. 
This action/allowance is in response to the Terminal Disclaimer review decision filed on 11/16/2021.
  
Examiner’s Note: initially disproved the Terminal Disclaimer filed on 06/21/2021 is approved now as of 11/16/2021.

     				 REASONS FOR ALLOWANCE
For claim 1, prior art of the record Akhter et al. (US 2015/0156284) [0056] discloses distributed antenna system (DAS) has a plurality of remote RF units. The base station processor is connected to a plurality of remote RF units and their associated antennas.
Kim et. al. (US 2013/0236180) para [0018] [FIG. 2] discloses distributed antenna system (DAS) which supports multiple sectors. Para [0021] discloses DAS provides two separate and distinct RF paths and Para [0048] discloses each of the remote units receives multiple sectorized signals from the head units, and selects the downlink signals corresponding to a selected sector from among the three available sectors.



The prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not
teach or reasonably suggest the limitation “determining a selected downlink sector communications signal among the plurality of downlink sector communications signals to be transmitted at a selected power from a selected sector RF path among a plurality of sector RF paths in a selected downlink RF spectrum among the one or more downlink RF spectrums in a selected downlink RF spectrum chunk among the plurality of downlink RF spectrum chunks; and determining a first selected downlink sector communications signal among the plurality of downlink sector communications signals to be transmitted at a first selected power from a first selected sector RF path among the plurality of sector RF paths in a first selected downlink RF spectrum” with the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471